DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,057,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claims 12, at line 2, “spherical vessel” has been changed to --spherical light source-- to correct a typographical error.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 and any claim dependent therefrom are allowable because the prior art of record fails to teach or fairly suggest a photobioreactor, in the claimed environment or scope of claim, that includes a substantially spherical vessel and a submersible lamp assembly which includes a light source barrier radially outward of the light source and includes a channel fluidically coupling an interior volume of the light source barrier to an exterior of the substantially spherical vessel.  The combination of the prior art references of Haley, HI (US 2010/0279395) in view of Wilkerson et al.(US 2010/0035321) and Chen et al.(CN 102250756 with English language machine translation) taken further in view of Pohs (DE102007009229 and English language machine translation) and Laizure, Jr. et al.(US2006/02 15422) fails to meet the structure of either claims 1 or 13 for the reasons articulated by Applicants on pages 6-9 of the response dated 1/7/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB